Citation Nr: 1014219	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran had active military service from August 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board issued a decision in August 2007 which reopened 
previously denied claims for service connection for PTSD, 
service connection for hepatitis C, and service connection 
for a low back disability.  The August 2007 decision denied 
the Veteran's low back claim and remanded the Veteran's PTSD 
and hepatitis C claims for further development.

In a January 2009 decision, the Board denied the Veteran's 
PTSD and hepatitis C claims.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2009, the Court issued an order which granted a 
joint motion of the parties, dated that same month, for 
remand and to vacate the Board's January 2009 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2009 joint motion states that VA failed to 
comply with the terms of the Board's August 2007 remand 
decision with regards to stressor verification.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The joint motion 
instructs that VA should provide a copy of the Veteran's DD 
Form 214 and copies of the Veteran's service personnel 
records, along with a more detailed description of the 
Veteran's Vietnam service, to the United States Army and 
Joint Services Records Research Center (JSRRC) in an attempt 
to corroborate the Veteran's claimed stressors.  

The December 2009 joint motion also states that the January 
2005 and September 2008 VA medical opinions are inadequate.  
Accordingly, a new medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the Veteran's 
stressors.  The summary should include the 
Veteran's claim that he was subject to 
sniper attacks between April and July 1970 
and his claim that he was "loaned" to 
the Air Cavalry while stationed at the 
109th Quartermaster Company for specific 
missions as a "combat rigger" between 
April and July 1970.  It should include 
the Veteran's claims that between October 
1969 and January 1970 that he was exposed 
to the blood of injured soldiers, sniper 
attacks, seeing soldiers killed, and 
loading bodies onto a chopper.  It should 
also include the Veteran's claim that 
during the three month period after July 
1970 he was assigned to Headquarters to be 
a computer system operator and that he 
walked out of a building that was hit by a 
mortar the same night.  The AMC should 
then draft a letter asking the JSRRC to 
provide any available information that 
might corroborate the Veteran's asserted 
in-service stressors.  The JSRRC should be 
given the following: a copy of the 
prepared summary, a copy of the Veteran's 
DD Form 214, and the available service 
personnel records.  The copy of the letter 
to the JSRRC and a list of the documents 
enclosed with the letter, such as the DD 
Form 214 and the service personnel 
records, should be associated with the 
claims file.  If the JSRRC requests more 
specific descriptions of the stressors in 
question, the Veteran must be notified and 
requested to provide the necessary 
information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors.

3.  Send the Veteran's claims file to a 
specialist in hepatology.  The examiner 
should review the Veteran's service 
treatment records and post service 
treatment records.  The examiner should 
express an opinion as to the etiology of 
the Veteran's hepatitis C.  The examiner 
should specifically opine whether it is at 
least as likely as not (50 percent chance 
or greater) the Veteran developed 
hepatitis C as a result of service.  If 
so, the examiner should opine whether it 
is at least as likely as not (50 percent 
chance or greater) that the Veteran's 
hepatitis C is due to sex with prostitutes 
during service.  The examiner should 
comment on the Veteran's other risk 
factors, including the Veteran's in-
service intravenous drug use.  Reason and 
bases regarding all opinions should be 
provided.

4.  When the above actions have been 
completed, the issues on appeal should be 
readjudicated.  In the event that either 
claim is not resolved to the satisfaction 
of the Veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


